DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/30/2022 has been entered.  Claims 2, 6-8, 12-14, and 20 have been cancelled.  Claims 1, 3-5, 9-11, and 15-19 are pending in the application.
The 112(b) rejections are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive or are addressed with modified grounds of rejection as below.
Applicant’s arguments do not specifically address the details of the rejections of record regarding e.g. the double patenting rejections, or the art rejections of dependent claims containing the subject matter now incorporated into claims 1 or 11.  The double patenting rejections are maintained.  Similarly, the art rejections are maintained, as modified below; instant claim 1 incorporates the subject matter of previous claim 2 (which was previously rejected on the same grounds), and instant claim 11 now incorporates the subject matter of previous claims 12-14 (which were previously rejected on similar grounds).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 9-11, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,021,384 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a both process and system claims which include within their claim requirements the system elements substantially required by the instant claims.
	The reference claims include treatment of rinse water waste, concentrate waste, film and mask developer waste, and the like, as well as treatment with copper selective ion exchange and its backwash, NF and NF reject, chemical dewatering, distillation, as well as production of ultrapure water with a suitable ion exchange feed tank.  See e.g. reference claims 7-8, 10-11, 22, and the like.
Claims 1, 3-5, 9-11, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,203,544 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a both process and system claims which include within their claim requirements the system elements substantially required by the instant claims.
	The reference claims include the same treatment elements e.g. dewatering and distillation systems, ultrapure water purification systems, treatment of the same types of streams, production of solid waste, and the like, as well as combination of streams such as copper selective ion exchange backwash and NF reject streams and the like.
Claims 1, 3-5, 9-11, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,203,543 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a both process and system claims which include within their claim requirements the system elements substantially required by the instant claims.
	The reference claims include the same treatment elements e.g. dewatering and distillation systems, ultrapure water purification systems, treatment of the same types of streams, production of solid waste, and the like.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al (CN 111533315 A).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Further, the material or article worked upon by an apparatus does not impart patentability to the claims (MPEP 2115).
In the instant case, the claims are directed to a system including modules and flow paths, and such structures are intended to be used with particular inputs to generate particular outputs.  However, the specific nature of those outputs e.g. the quality of water being ultrapure water necessarily depend on the composition of the input streams and therefore are drawn to the intended use of the claimed system.
Lin teaches a zero-discharge treatment process for recycling and reuse of wastewater which includes multiple sets of zero discharge treatments with liquid recycling, including a treatment for e.g. acid streams, alkaline streams, heavy metal streams, and combined streams etc. [Abs].  See e.g. streams S1-S4 [pgs. 4-6] which may generate solid waste for zero-liquid discharge, and liquid recycled to particular streams.  The system thereby contains a plurality of modules and a plurality of suitable connections between the modules, and is capable of treating multiple liquid streams e.g. in parallel.  As best understood, it therefore anticipates or renders obvious the broadest reasonable interpretation of the claimed invention.  The specific nature of the streams being treated is drawn to the intended use of the claimed system.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sitkiewitz (US PGPub 2014/0144821 A1).
With respect to claim 1, Sitkiewitz teaches a system for treating water for use in semiconductor manufacturing [Abs] which may be spent rinse water [0018, 0040].  Sitkiewitz is capable of receiving streams such as rinse water streams (e.g. output from various POUs) and other feed streams (e.g. as raw water input) [Fig. 1B] and is capable of producing ultrapure water in a UPW system, and reusing it at various POUs.  Further, the system includes various solids removal steps such as MF or UF [0027].
As such, the claimed system is anticipated or at minimum obvious over the system taught by Sitkiewitz.
With respect to claim 11, Sitkiewitz teaches a system for treating water for use in semiconductor manufacturing [Abs] which may be spent rinse water [0018, 0040].  As such, Sitkiewitz properly teaches receiving and processing the rinse water e.g. using a suitable reactor.  Sitkiewitz teaches that the rinse water treatment system, referred to as AOP (100), may be employed as part of an ultrapure water production system, e.g. as a makeup system, or as part of a spent treatment system in a recirculation loop [0022, Fig. 1B] using a plurality of suitable modules.  Sitkiewitz teaches that the system may remove suspended solids via e.g. membrane processes, such that solid waste e.g. from MF or the like would implicitly be produced, or would represent an obvious waste product [0027].  Sitkiewitz that the makeup system for UPW typically includes ion exchange treatment [0023, Fig. 1B].  As such, an ion exchange feed tank is either a necessary structure or, at minimum, would have been obvious to include as part of the ion exchange module.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauder (US PGPub 2010/0166626 A1).
Bauder teaches systems and methods for treatment of wastewater including a vacuum filter band system to treat saturated resins, as well as metal stripping systems and the like [Abs].  The system is designed to receive and treat rinse water from plating baths and similar operations [0035] and may output solid products, both as metal salts [0036] as well as solids from the vacuum filter band treatment [0100].  The process is useful for treating waters from the metal finishing industry [0137].
Bauder is capable of receiving streams e.g. both process inlet and resin rinse streams and the like and outputting products including solids and liquids.  As such, the system taught by Bauder anticipates or renders obvious the claimed system, in particular given that aspects of the claimed system e.g. output or reuse of ultrapure water represent an intended use and do not distinguish structurally.

Allowable Subject Matter
Claims 3-5, 9-10, and 15-19 are free from the prior art.
The closest prior art is represented by Lin, Sitkiewitz, and Bauder, discussed above, as well as Goda (WO 2020/179594), Snydacker (US PGPub 2019/0256987 A1), and Shi (CN 109912118 A), previously made of record in the grandparent application, 17/120,124; see the NOA in that action dated 2/04/2021.  Additional closest prior art is represented by Sonoda et al (US 6,129,961).
Regarding claims 3 and 4 (and their dependent claims 5, 9, and 10), the prior art as discussed below and as discussed in the parent applications alone or in combination does not teach or fairly suggest the full scope of the claimed systems i.e. the use of a combination of first GAC, copper selective ion exchange, membrane separation, AOP, second and third GAC, and bag filters [claim 3], or the use of a chemical dewatering reactor as well as distillation and thermal vacuum dewatering systems and crystallization systems.  While individual elements may be known in the art, there is no teaching or suggestion to employ them in combination in a system as claimed.
Regarding claim 15, the prior art does not teach or fairly suggest an ion exchange feed tank including both centrifugal separation and a bag filter as claimed.  Sonoda teaches systems for polyester resin production [Abs] which may include particle control using filters such as centrifugal and bag filters, and which may include ion exchange treatment.  However, there is no teaching or suggestion of using them together as claimed i.e. using the centrifugal filter and bag filter in a feed tank of the ion exchange resin to control suspended solids.
Regarding claim 16 (and its dependent claim 17), there is no teaching or suggestion of treating concentrate waste in combination with NF reject and backwash from a copper selective ion exchange column.
Regarding claim 18 (and its dependent claim 19), as above there is no teaching or suggestion of employing a chemical dewatering reactor in combination with distillation, or combining such treatments with makeup from a film and mask developer waste.
As such, claims 3-5, 9-10, and 15-19 are free from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777